t c summary opinion united_states tax_court anthony muhammad petitioner v commissioner of internal revenue respondent docket no 16305-05s filed date anthony muhammad pro_se thomas m rath for respondent ruwe judge this case was heard pursuant to section in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax and an accuracy-related_penalty of dollar_figure under sec_6662 after concessions by both parties the issues for decision are whether petitioner is entitled to claimed itemized_deductions for charitable_contributions totaling dollar_figure for and whether petitioner is liable for the accuracy-related_penalty pursuant to sec_6662 as determined by respondent some facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated by this reference at the time of filing the petition petitioner resided in philadelphia pennsylvania petitioner’s tax_return for was prepared by chester muhammad on his return petitioner reported an adjusted_gross_income of dollar_figure petitioner deducted charitable_contributions totaling dollar_figure in petitioner had a checking account during however petitioner made no contributions by check and presented no canceled checks or receipts to establish his alleged contributions petitioner offered two documents to substantiate the purported contributions at trial one is an undated and the parties have agreed that the amount disallowed for schedule c expenses is dollar_figure comprising dollar_figure for car and truck expenses dollar_figure for depreciation and dollar_figure for other expenses petitioner also conceded that he is not entitled to an education credit and that his filing_status is single for unsigned list of contributions totaling dollar_figure written on what appears to be muhammad mosque no letterhead the other is a faxed letter and a copy of the same list of contributions the letter was purportedly sent from the former secretary of the muhammad mosque no laverne muhammad on date a few weeks before trial date was the same date respondent received the list for the first time the contributions shown on these documents are as follows saviours’ day feb dollar_figure no poor charity dollar_figure obligatory charity dollar_figure mosque no bldg fund dollar_figure local minister charity dollar_figure local charity dollar_figure year economic plan dollar_figure dollar_figure these documents show neither the dates nor the amounts of the individual contributions discussion as a general_rule the commissioner’s determinations set forth in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that these determinations are in error rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual issues may shift to the commissioner where the taxpayer introduces credible_evidence and complies with substantiation requirements maintains records and cooperates fully with reasonable requests for witnesses documents and other information petitioner has not met the requirements of sec_7491 because he has not met the substantiation requirements or introduced credible_evidence regarding the deductions at issue charitable deductions deductions are strictly a matter of legislative grace and the taxpayer bears the burden of proving entitlement to the claimed deduction rule a 503_us_79 292_us_435 sec_170 allows as a deduction any charitable_contribution the payment of which is made within the taxable_year deductions for charitable_contributions are allowable only if verified under regulations prescribed by the secretary sec_170 in general the regulations require a taxpayer to maintain for each contribution one of the following a canceled check a receipt from the donee or in the absence of a check or receipt other reliable written records sec_1_170a-13 income_tax regs sec_1_170a-13 income_tax regs provides special rules to determine the reliability of records on the basis of all the facts and circumstances of the particular case and further provides factors to consider in making this determination including whether the writing that evidences the a receipt is required to contain the name of the donee the date of the contribution and the amount of the contribution sec_1_170a-13 income_tax regs contribution was written contemporaneously and whether the taxpayer keeps regular records of the contributions any charitable_contribution of more than dollar_figure must further be substantiated by a contemporaneous written acknowledgment of the contribution by the donee organization sec_170 separate contributions of less than dollar_figure are not subject_to the requirements of sec_170 regardless of whether the sum of the contributions made by a taxpayer to a donee organization during a taxable_year equals dollar_figure or more sec_1 170a- f income_tax regs petitioner testified that because he had made all of his contributions in cash to muhammad mosque no there were no canceled checks petitioner offered no evidence of the specific dates and amounts of the contributions petitioner claimed that he had been given receipts for each contribution made however he failed to keep them because he knew he would receive a statement at the end of the year as previously discussed the only documentation that petitioner offered to substantiate his charitable_contributions was an undated list and a recently faxed copy thereof from the muhammad mosque no most of the amounts shown on the documents that petitioner submitted exceed dollar_figure petitioner testified that the amounts shown on the documents are totals and that his contributions were made at various times and in various amounts during the year but there is nothing in the record regarding the amounts or dates of the individual contributions that comprise those amounts we find that petitioner failed to provide reliable evidence of his purported contributions and failed to meet his burden_of_proof we hold that respondent’s determinations disallowing petitioner’s claimed charitable_contribution deductions are sustained sec_6662 with respect to the accuracy-related_penalty under sec_6662 the commissioner has the burden of production sec_7491 to prevail the commissioner must produce sufficient evidence that it is appropriate to apply the penalty to the taxpayer 116_tc_438 once the commissioner meets his burden of production the taxpayer bears the burden of supplying sufficient evidence to persuade the court that the commissioner’s determination is incorrect id pincite sec_6662 provides an accuracy-related_penalty equal to percent of the underpayment required to be shown on a return due to negligence or disregard of rules or regulations sec_6662 for purposes of sec_6662 the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the code and the term ‘disregard’ includes any careless reckless or intentional disregard sec_6662 negligence also includes any failure by a taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs an accuracy-related_penalty is not imposed with respect to any portion of the underpayment as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 see higbee v commissioner supra pincite this determination is made based on all the relevant facts and circumstances higbee v commissioner supra pincite sec_1_6664-4 income_tax regs relevant factors include the taxpayer’s efforts to assess his proper tax_liability including the taxpayer’s reasonable and good_faith reliance on the advice of a professional such as an accountant higbee v commissioner supra pincite petitioner has failed to keep or produce adequate_records respondent has provided sufficient evidence to meet his burden of production petitioner has not produced evidence to prove that respondent’s determination of negligence is incorrect we hold that petitioner is liable for the accuracy-related_penalty under sec_6662 to reflect the foregoing decision will be entered under rule
